Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 3, 2022

                                      No. 04-22-00158-CR

                                  Clarence Edward LIPPERT,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 7076
                      Honorable Albert D. Pattillo, III, Judge Presiding


                                         ORDER
       After appellant’s conviction, his appointed trial counsel, Mr. Oliver Neel, filed a motion
to withdraw as trial counsel, which the trial court granted on April 7, 2022. On April 22, 2022,
Mr. Neel filed a motion with this court asking that the appeal be abated and remanded to the trial
court for appointment of appellate counsel. On April 26, 2022, the trial court appointed Mr.
Neel as appellate counsel for appellant. On April 27, 022, Mr. Neel filed a notice of appearance
and a waiver of his motion to abate. Therefore, the Motion to Abate Appeal and for
Appointment of New Counsel is DENIED AS MOOT.


                                                     _________________________________
                                                     Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court